Citation Nr: 0605934	
Decision Date: 03/02/06    Archive Date: 03/14/06	

DOCKET NO.  04-19 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation for bilateral 
keratoconus in excess of 30 percent prior to May 17, 2004. 

2.  Entitlement to an initial evaluation for bilateral 
keratoconus in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and K. W. 


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from January 1973 to October 
1980 and from June 1996 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal with respect to the issue of entitlement to an 
initial evaluation in excess of 50 percent for bilateral 
keratoconus is  REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

The issue of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disability was denied by the April 2003 RO decision.  The 
veteran filed a notice of disagreement with that action and a 
statement of the case was issued.  However, the veteran's May 
2004 substantive appeal specifically indicated that he was 
not appealing the issue of a total disability rating based on 
individual unemployability due to service-connected 
disability.  During the veteran's August 2005 personal 
hearing, at page 3, the veteran offered testimony regarding 
his unemployability due to his service-connected bilateral 
keratoconus.  The issue of a total disability rating based on 
individual unemployability due to service-connected 
disability is referred to the RO for its consideration.




FINDING OF FACT

The veteran's service-connected bilateral keratoconus, prior 
to May 17, 2004, was manifest by not worse than best 
corrected distant visual acuity of 20/100 bilaterally.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but not 
greater, for bilateral keratoconus prior to May 17, 2004, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 6035, 6078 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
residuals of bilateral keratoconus.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations, except 
as noted herein, that would warrant an exposition of the 
remote clinical history and findings pertaining to the 
disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Since this is an initial rating the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  At the time of an initial rating separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  

Diagnostic Code 6035 of the Rating Schedule provides that 
keratoconus is evaluated on impairment of corrected visual 
acuity using contact lenses.  38 C.F.R. § 4.84(a) (2005).

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  In relevant part, a 30 
percent evaluation will assigned where: (1) corrected visual 
acuity in both eyes is 20/70; (2) corrected visual acuity in 
one eye is 20/100 and the other eye is 20/70; (3) corrected 
visual acuity in one eye is 20/200 in one eye and 20/50 in 
the other eye; (4) corrected visual acuity in one eye is 
15/200 and 20/50 in the other eye; (5) corrected visual 
acuity in one eye is 10/200 and 20/40 in the other eye; (6) 
corrected visual acuity in one eye is 5/200 and 20/40 in the 
other eye ; or (7) blindness of one eye and corrected vision 
to 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6070, 6074, 6076, 6077, 6078 (2005).

A 40 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other 
eye; (2) corrected visual acuity of one eye is to 15/200 and 
20/70 in the other eye; (3) corrected visual acuity in one 
eye is to 10/200 and 20/50 in the other eye; (4) corrected 
visual acuity is to 5/200 in one eye and 20/50 in the other 
eye; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye.  38 C.F.R. § 4.84a, 
Diagnostic Codes, 6066, 6070, 6073, 6076 (2005).

A 50 percent evaluation will be assigned where: (1) corrected 
visual acuity is to 20/100 in both eyes; (2) corrected visual 
acuity is to 10/200 in one eye and to 20/70 in the other eye; 
(3) corrected visual acuity is to 5/200 in one eye and 20/70 
in the other eye; or (4) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/70 and 20/50, 
respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 
6069, 6076, 6078 (2005).

A 60 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/100; (2) corrected visual acuity of one eye is to 15/200 
and the other eye is to 20/100; (3) corrected visual acuity 
of one eye is to 10/200 and the other eye is to 20/100; (4) 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/100; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/100 or 20/70 
or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic 
Codes, 6065, 6069, 6073, 6076 (2005).

Here, the evidence of record is in equipoise with respect to 
whether or not the veteran's bilateral keratoconus more 
nearly approximated a 50 percent evaluation under Diagnostic 
Code 6078, which requires 20/100 vision bilaterally, during 
the appeal period prior to May 17, 2004.  In this regard 
private evidence, dated in May 2002, reflects best corrected 
visual acuity of 20/25 on the right and 20/30 on the left in 
one instance, and in another instance, reflects 20/100 best 
corrected visual acuity on the right and 20/80 best corrected 
visual acuity on the left.  A VA examination report, dated in 
January 2003, reflects best corrected near and far bilateral 
visual acuity of 20/100, and a July 2003 letter from J. P., 
O.D., a private optometrist, reflects that the veteran's 
contact lens vision varies throughout the day.  With 
consideration that there is evidence both for and against the 
conclusion that the veteran's best corrected distant visual 
acuity more nearly approximated 20/100 bilaterally prior to 
May 17, 2004, the Board concludes that, in resolving all 
doubt in the veteran's behalf, a 50 percent evaluation may be 
assigned under Diagnostic Code 6078 during the appeal period 
prior to May 17, 2004.  

A preponderance of the evidence is against an evaluation 
greater than the 50 percent granted herein prior to May 17, 
2004, because there is no competent medical evidence 
indicating that the veteran has decreased corrected visual 
acuity which is worse than 20/100 in either eye.  All of the 
competent medical evidence indicates that his decreased 
visual acuity is 20/100 bilaterally or better prior to May 
17, 2004.  Therefore, a preponderance of the evidence is 
against an evaluation greater than the 50 percent granted 
herein prior to May 17, 2004.  

Duty to Notify and Assist

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

Here the issue of an increased rating is a downstream issue 
of the original service-connected claim adjudicated in the 
April 2003 RO decision.  Prior to the April 2003 RO decision 
the veteran was provided VCAA notice by August and December 
2002 letters with respect to the issue of service connection.  
VA's General Counsel has concluded that, if, in response to 
notice of its decision on a claim for which VA has already 
given the § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, § 7105(d) requires VA 
to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  This is the situation where we have 
a VCAA notice to the veteran that relates to establishing 
service connection, but we do not have a separate § 5103(a) 
notice following the RO's grant of service connection and the 
veteran's notice of disagreement raising the downstream issue 
of an increased rating.  Although a second § 5103(a) notice 
regarding the downstream issue of an increased rating is not 
required, the veteran was provided with such notice in a 
February 2004 letter.  Further, he was provided with VCAA 
implementing regulations in the May and June 2004 statement 
of the case and supplemental statement of the case.  

The content of the notices provided to the veteran complied 
with requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was advised of what information and 
evidence was needed and that he could send that information 
and evidence to VA.  He was also informed of the information 
and evidence that was of record and what was necessary to 
substantiate his claims.  He was informed of what information 
VA would attempt to provide and what he was expected to 
provide.  He has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran.

With respect to the VA's duty to assist, private treatment 
records have been obtained and the veteran has been afforded 
a VA examination and a personal hearing.  The Board finds 
that the record on appeal is sufficient for a decision on the 
claim decided herein.  38 U.S.C.A. § 5103A.


ORDER

An increased initial rating of 50 percent, but not greater, 
for bilateral keratoconus prior to May 17, 2004, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

During the August 2005 personal hearing testimony was 
offered, at pages 7 and 9, which indicates that the veteran's 
visual acuity had worsened in the previous six months.  The 
veteran was most recently afforded a VA examination in 
January 2003.  Testimony was also offered that the veteran 
continued to receive eye care from Dr. Welborn, a private 
optometrist.  The record indicates that the most recent 
statement from Dr. Welborn is dated in May 2004.  

In light of the above, the appeal is REMANDED for the 
following:

1.  After obtaining any necessary 
authorization, contact Dr. Welborn and 
request copies of all records relating to 
treatment of the veteran for bilateral 
keratoconus from May 2004 until the 
present.

2.  Afford the veteran a VA eye 
examination to determine the current 
nature and extent of his bilateral 
keratoconus.  The claims folder must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to provide the 
veteran's best corrected distant visual 
acuity and offer an opinion as to whether 
the veteran's vision varies and, if so, 
how that variance might affect his 
reported visual acuity.  The basis for 
any opinion should be included in the 
examination report.

3.  Thereafter, readjudicate the issue of 
entitlement to an initial evaluation 
greater than 50 percent for bilateral 
keratoconus.  If the claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


